Case 4:16-cv-03577 Document 86-3 Filed on 12/11/18 in TXSD Page 1 of 3




    EXHIBIT 2
Case 4:16-cv-03577 Document 86-3
                            25-3 Filed on
                                       in TXSD
                                           12/11/18
                                                on 03/15/17
                                                    in TXSD Page 2
                                                                 1 of 3
                                                                      2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 JUAN HERNANDEZ and JAMES
 DOSSETT, on behalf of themselves
 and all others similarly situated
 v.                                                   CIVIL ACTION NO.
                                                      4:16-CV-03577

 CITY OF HOUSTON, TEXAS



 STATE OF TEXAS

 COUNTY OF HARRIS
                                        AFFIDAVIT


        BEFORE ME, the undersigned authority, personally appeared Steven Spears, who
 upon being duly sworn, deposed and stated as follows:

         "My name is Steven Spears. I am employed as a police officer for the city of
 Houston, Harris County, Texas and I currently hold the rank of Captain. I have been
 employed as a Houston police officer for 23 years. I am currently assigned to the
 Houston Police Department's Jail Division and more specifically, as the Captain
 overseeing jail operations.     In the course and scope of my assignment as Captain over
 the jail, I am familiar with the jail booking process and the transport of prisoners to the
 Harris County jail. I am over eighteen years of age, am of sound mind, and am qualified
 to make this affidavit. I have never been convicted of a crime. Unless otherwise stated,
 the facts stated herein are true and correct and are based upon my personal knowledge.
 I acquired this knowledge through the course and scope of my assignment with the Jail
 Division and through my years of experience as a Houston Police Officer.

        When a Houston police officer arrests a person for a class A or B misdemeanor,
 the suspect is brought to the City jail for processing. That process will include: medical
 assessment by jail medical staff, search of the prisoner, inventorying of personal
 property, photographing of the prisoner, fingerprinting and identification through the
 Automated Fingerprint Identification System [AFIS] where it can be determined if they
 are wanted by any other law enforcement agencies. During this booking process, the
 Harris County District Attorney's office prepares and files formal charges with the
 appropriate court under a specified cause number and a bond amount is entered. Once
 formal charges have been filed and a bond is set, these prisoners are considered ready for
 transport to the Harris County jail. Within the HPD Jail Division these prisoners are
 considered "paper ready" meaning they are ready for transport to the Harris County jail.




                                        Exhibit C
Case 4:16-cv-03577 Document 86-3
                            25-3 Filed on
                                       in TXSD
                                           12/11/18
                                                on 03/15/17
                                                    in TXSD Page 3
                                                                 2 of 3
                                                                      2

 Affidavit of                                    -2-
 Steven Spears, Captain
 Houston Police Department

 Generally, the class A and B misdemeanor prisoners are ready for transport within a 24
 hour period of their arrival at the City jail.

        The City jail operates 24 hours a day. During a 24-hour period, HPD Jail
 Division personnel are able and prepared to transport prisoners to the Harris County jail
 every 2 hours. Prior to each transport, the City jail personnel contact the Harris County
 Sheriffs office, which operates the Harris County jail, to determine how many prisoners
 they will accept and thus how many they will allow the HPD to transport to the Harris
 County jail. The Sheriffs Department has authority to restrict the number of "paper
 ready" prisoners they will accept for transport. When the Harris County Sheriffs office
 refuses to accept all prisoners ready for transport or only accepts a small number, the
 prisoners not accepted and transferred to Harris County jail remain in the City jail. Thus,
 the time the prisoners remain in the City's custody increases. Because the Harris County
 Sheriffs Department controls the Harris County jail, HPD is unable to transport more
 prisoners than the Harris County Sheriff is willing to accept.

 I am aware that the Harris County Criminal Courts established time critical magistration
 procedures to allow prisoners who have not been accepted by the Harris County Sheriff
 within 44 hours to be brought before a hearing officer on an emergency basis. This
 procedure recognizes that there are times when the Sheriffs Department will not accept
 custody of prisoners charged with a class A or B misdemeanor within forty-eight hours.
 The procedures recognize that if the Sheriff does not timely accept custody of prisoners,
 the normal process for presenting the prisoners before the county hearing officers cannot
 occur, thus requiring an emergency process. HPD does not have the ability, on its own,
 to require the Harris County Sheriff to accept custody of prisoners."




                                                       Steven Spears, • am
                                                       Houston Police Department


 SWORN TO AND SUBSCRIBED before me on this
                                                                       q 1-k       day of
  Feb      , 2017.


                              L. LEWIS
                           NOTARY PUBUC
                           STATE OF TEXAS
                       MY COMM. EXP 12/1B/2018         NOTARY PUBLIC
                                                       in and for Harris County, Texas




                                        Exhibit C
